Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 2, 5 – 7 and 10 were considered under 35 USC 112, 101 abstract idea and double patenting and 103 for patentability over closest and analogous prior arts Gervais et al (US Pu. #: 20050220126), hereafter Gervais and Ma et al (US Pub. #: 20050201391), hereafter Ma have been fully considered and are persuasive. Claims 3, 4, 8 and 9 are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 2, 5 – 7 and 10 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Dan McClure (attorney) for filed claims on 11-17-2020:
1. (Currently amended) A network security method for a client device, the network security method comprising:

receiving a second parameter transmitted by a server within a periodic communication interval;
checking automatically whether a setting category of the second parameter matches the at least one setting category corresponding to the first parameter by the client device;
setting up the firewall according to the second parameter based on matching of the setting category of the second parameter with the at least one setting category corresponding to the first parameter; and
omitting the second parameter based on mismatching of the setting category of the second parameter with the at least one setting category corresponding to the first parameter;
wherein the first and second setting parameters are part of a plurality of setting parameters, wherein the setting parameters of a demilitarized zone category is used in network address translation mode and wherein the client device and the server comply with TR181 communication standard.

2. (Currently amended) The network security method of claim 1, wherein the at least one setting category comprised at least one of a block fragmented IP packet category, a block ping category, the [[a]] demilitarized zone category, an IP client filter category, a keyword filtering category, and a website filtering category.

3-4. (Cancelled)



6. (Currently amended) A network security system, comprising:
a tangible server; and
a cable modem, configured for running a firewall according to a first parameter corresponding to at least one setting category, and receiving a second parameter transmitted by a server within a periodic communication interval, the cable modem further:
checks automatically whether a setting category of the second parameter matches the at least one setting category corresponding to the first parameter during a communication period between the server and the cable modem; 
based on matching of the setting category of the second parameter with the at least one setting category corresponding to the first parameter, sets up the firewall according to the second parameter; and 
based on mismatching of the setting category of the second parameter with the at least one setting category corresponding to the first parameter, omits the second parameter;
wherein the first and second setting parameters are part of a plurality of setting parameters, wherein the setting parameters of a demilitarized zone category is used in network address translation mode and wherein the cable modem and the server comply with TR181 communication standard.

7. (Currently amended) The network security system of claim 6, wherein the at least one setting category comprised at least one of a block fragmented IP packet category, a block ping 

8-9. (Cancelled)

10. (Previously presented) The network security system of claim 6, wherein the server is located in server provider terminal.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Gervais teaches Fig. 1 shows the cable modem as the client device running a firewall comprising plurality of ALG files with setting categories with header (Fig. 2) containing plurality of configured parameters such as compression parameters [0041]; [0006, Fig. 2] the header CRC is calculated and appended to the header of the ALG file is received from the service provider [0039] when the client’s firewall polls the server periodically to receive the identified upgraded files with parameters and categories from the service provider; [0041, Fig. 2] the client validates expected payload CRC in the file header. [0053] the CRC for the ALG body is calculated such that the cable modem applies the same polynomial to the data (ALG body) and compares the result with the CRC result appended by the service provider; [0057] Once the ALG file has been checked for compatibility issues and corrupted data the ALG file is loaded into the non-volatile memory of the cable modem based on a routine that validates the compatibility of an ALG file or firewall rule set while receiving the ALG file or rule set, and prior to using such received file or rule set; [0057] 

Further, a second prior art of record Ma teaches: [0021] True-IP demilitarized zone (DMZ) scheme embedded in a NAT-enabled device accommodates an inside DMZ host. The True-IP DMZ scheme establishes... and [0041] Information, data, arguments, parameters, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, network transmission, etc.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: during update of the firewall settings according to the downloaded parameters which comprise corresponding setting categories, a second parameter’s setting category is matched against the setting category of the first parameter, if a match is found, the firewall is updated with the second parameter setting else the second parameter is omitted. This is done specifically in a NAT mode and in TR-181 communication standard compliant server.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record.  The same reasoning applies to independent claim 6 mutatis mutandis. Claims 3, 4, 8 and 9 are cancelled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BADRINARAYANAN /Examiner, Art Unit 2438